UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 26, 2012 KBR, INC. (Exact name of registrant as specified in its charter) Delaware 1-33146 20-4536774 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.Other Events. KBR, Inc. announced that it has closed on the sale of its former headquarters campus and adjacent property located on Clinton Drive in Houston, Texas. A copy of the press release announcing the sale is attached hereto as Exhibit 99.1. The pre-tax gain on the sale, which will be included in operating income for the fourth quarter of fiscal year 2012, is expected to be approximately $27 million.The after tax gain on the sale is expected to be approximately $18 million. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release dated November 27, 2012, entitled “KBR Sells Former Houston Headquarters.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 28, 2012 KBR, INC. By: /s/ Jeffrey B. King Name:Jeffrey B. King Title:Vice President, Public Law
